McElroy, J.
(dissenting) : I cannot concur in the opinion of the majority of the court expressed in this case. This was an action on contract for the recovery of money only, and there was not indorsed on the writ the amount for which, with interest, judgment would be taken if the defendant failed to answer. The majority of the court reject the opinion of the supreme court expressed in Bassett v. Mitchell, 19 Pac. Rep. 671. It is true that this decision was reversed, but the principles of law therein announced were not repudiated. When the case was first before the court, the opinion was written with the belief that the indorsement on the copy was the same as that on the original summons; hence, the court said that the judgment in excess of the amount indorsed upon the copy was void. On a rehearing, the court discovered from a further examination that the original summons *128was properly indorsed, and the mistake occurred in the copy only. The court therefore was of the opinion that, inasmuch as the original summons was properly indorsed, the failure to indorse the copy rendered the judgment voidable only.
In Simpson v. Rice, 43 Kan. 22 (22 Pac. Rep. 1019), the plaintiff filed his petition and precipe and caused a summons to be issued, which had no amount indorsed thereon for which he would take judgment if the defendant failed to answer. After the service and return, an alias summons was issued, properly indorsed, which was duly served. The court says :
“ There is some dispute as to when the second summons was issued, but the testimony tends to show that it was both issued and served on December 14; and on this one there was a proper indorsement. The one first issued can hardly be regarded as absolutely void; but even if it should, the second one, being unquestionably good, authorizes the judgment that was rendered, and hence the objection to the first one is immaterial.”
It is true that the court intimates in this case that the first summons was not void; the decision, however, does not rest upon the validity of that summons.
The vital question presented for the consideration of the court is as to whether the omission of the indorsement rendered the judgment void. The test in such a case is whether the omission is of the substance of the act required to be performed; if of the substance, then the judgment is a nullity; if of form, only an irregularity. In an action on contract for the recovery of money only, there shall be indorsed on the writ the amount for which, with interest, judgment will be taken if the defendant fail to answer. The statute (Gen. Stat. 1897, ch. 95, § 54) expressly declares : “If the defendant fail to appear, judgment *129shall not be rendered -for a larger amount, and the ■costs.” I am of the opinion that the district court is without jurisdiction to render any judgment, in an action on contract for the recovery of money only, where no amount is named in the precipe nor indorsed on the summons. The failure to name the amount in the precipe and have the same indorsed on the summons is of the substance. The statutory provision is mandatory, and where the defendant thus summoned fails to make an appearance, in an action on contract for the recovery of money only, if no amount is stated in the precipe or indorsed on the summons, no judgment can be rendered against him.